9 N.Y.3d 953 (2007)
In the Matter of the Estate of THOMAS A. DANE, Deceased.
MARGUERITE L. DANE-FISHER, Petitioner;
THOMAS M. DANE, Appellant.
LYNNE M. LONSDALE, Respondent.
Court of Appeals of the State of New York.
Submitted July 23, 2007.
Decided October 23, 2007.
Judge PIGOTT taking no part.
Motion, insofar as it seeks leave to appeal from the June 8, 2007 order of the Appellate Division, dismissed upon the ground that such order does not finally determine the proceeding within the meaning of the Constitution; motion, insofar as it seeks leave to appeal from the September 22, 2006 order of the Appellate Division, dismissed for failure to demonstrate timeliness as required by section 500.22 (b) (2) of the Rules of Practice of the Court of Appeals (22 NYCRR 500.22 [b] [2]). Motion for a stay dismissed as academic. Motion for poor person relief dismissed as academic.